Citation Nr: 0005544	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), from 
August 22, 1995 to February 9, 1998.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from February 9, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted entitlement to service connection for 
PTSD with assignment of a 10 percent evaluation effective 
from 

The Board notes that the RO granted non-service connected 
pension benefits in November 1997.  

The Board remanded this case in April 1999 for further 
development.  The case has since been returned to the Board 
for further appellate review.  

In October 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective February 9, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence indicates that PTSD has been manifested by 
an inability to obtain or retain employment since August 22, 
1995.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD from 
August 22, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. §  4.132, Diagnostic 
Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
submitted an application for service connection for PTSD in 
August 1995.  

In March 1996 a VA examination was conducted for PTSD.  The 
veteran reported problems with sleep since 1970.  He 
indicated that he had not worked regularly since being 
injured in a mine explosion in 1983.  Since Vietnam, he 
reported being fired from less than 10 jobs; however, his 
spouse reported that the number was closer to 20 due to his 
attitude towards bosses and irregular work habits.  

Reported symptoms of PTSD included nightmares, sleep 
disturbance, avoidance of others, diminished interest, 
temper, flashbacks, and occasions where he would disappear 
for days at a time.  

The veteran was subdued and tearful on examination.  Memory, 
calculation, and attention were described as adequate.  Mood 
and affect were flat and tearful.  An extensive substance 
abuse history was reported, and he admitted to currently 
using marijuana on a daily basis.  The pertinent diagnoses 
were chronic, delayed, mild PTSD, and continuous cannabis 
dependence.  A global assessment of functioning (GAF) of 70 
was assigned.  His occupational problems were concluded as 
being as much due to his substance abuse as due to his PTSD.  

In March 1997, Dr. C.A.C. wrote that he had been treating the 
veteran for a variety of disorders since January 1996.  He 
noted that the veteran had not been employed since January 
1996 and concluded that it was highly unlikely that he would 
ever return to the workplace given the nature of his physical 
and psychological impairments.  

In May 1997, an interview was conducted with Dr. C.A.C.  Dr. 
C.A.C. noted that the medications the veteran was currently 
taking for problems relating to his back would impair his 
sensorium in terms of the operation of dangerous equipment, 
motor vehicles, and even predictable performance in non-
hazardous tasks.  

Dr. C.A.C. elaborated, stating that such medications could 
produce mild to moderate impairment of short term memory and 
problem solving; however, Dr. C.A.C. also noted that the 
veteran's symptoms (memory, concentration, sleep, and problem 
solving impairments) predated most of his medications.  He 
indicated that his concentration and memory problems were 
consistent with the diagnosis of PTSD.  

In September 1997 a VA PTSD examination was conducted.  
Nightmares, irritability, and avoidance of talking about 
Vietnam were reported.  The veteran also reported that he was 
not able to work due to lack of confidence in the leaders, 
feeling vulnerable during the mine explosion, and because he 
was potentially insubordinate with his bosses.  

Examination revealed adequate memory and mild to moderate 
attention deficit.  The examiner concluded that the PTSD 
seemed to have affected work persistence but not his ability 
to maintain work at any particular point in time.  A GAF of 
60 was assigned.  

In December 1997, the Social Security Administration (SSA) 
granted Supplemental Security Income disability benefits, 
based on a severe affective disorder and an anxiety related 
disorder.  It was noted that the veteran had been suffering 
from a severe psychological impairment since at least January 
1996.  


It was also concluded that his marijuana abuse was non-
material.  It was found that medical records from Dr. R.N. 
indicated that the anxiety disorder (which included PTSD) was 
a source of marked distress for the veteran.  It was also 
concluded that these psychological disorders resulted in 
moderate impairment on activities of daily living, a marked 
impairment of social functioning, frequent deficiencies in 
concentration, persistence or pace, and repeated episodes of 
deterioration or decompensation in work or work-like 
settings.  

On VA examination in September 1998, the veteran reported 
that he did not like being around people, and denied 
participating in social activities.  On examination, 
concentration and memory were described as "not very good."  
He reported avoidance of stimuli.  Mood was mildly depressed 
and affect was angry and blaming.  A GAF of 70 was assigned.  

In September 1999 a VA examination was conducted.  The 
veteran reported working from 1967 to 1983 as a miner but 
that he was only employed about 50 to 60 percent of the time 
during this time span.  He reported having many different 
jobs during this time period and felt that he was fired from 
such jobs because of conflicts with employers.  He further 
stated that his difficulties with employers typically were 
worse in the summer when his Vietnam-related PTSD symptoms 
tended to be worse.  He reported not working since 1983 
primarily because of problems regarding his back; however, he 
also specified that his PTSD had contributed to his spotty 
work history prior to 1983.  

Reported symptoms included intrusive thoughts, nightmares, 
anger, depression, avoidance of thinking about Vietnam, 
decreased interest in activities, sleep difficulty, 
irritability and temper problems, and hypervigilance.  He 
also complained of problems with concentration and memory.  


The pertinent diagnosis was PTSD with a GAF of 50 assigned.  
With respect to this, the examiner noted that the veteran had 
serious symptoms secondary to his PTSD, including a limited 
social life, difficulty controlling anger, and difficulty 
getting along with people in general.  

While the examiner found that it would be impossible to 
speculate as to whether or not he would be able to work if 
physically sound, he concluded that his occupational and 
social functioning were considerably impaired due to his 
PTSD.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 50 percent rating for 
psychoneurotic disorders required considerable impairment of 
the ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms  the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  There 
had to be demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.



The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the development 
requested by the Board in its April 1999 remand has been not 
been fully completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Per the remand order, the RO scheduled (and the 
veteran attended) a VA psychiatric examination in September 
1999.  The report of the examination is thorough and 
responsive to all the Board's April 1999 remand questions.  

However, the April 1999 remand also specified that a Social 
and Industrial Survey be performed.  The record indicates 
that such an examination was never scheduled.  Thus, the 
Board finds that the development completed in this case is 
not in full compliance with the Board's remand instructions.  
Stegall, supra.  

Nonetheless, the Board finds that such a failure by the RO is 
harmless error in this instance, as the Board shall be 
granting a 100 percent, or the maximum benefit, for the 
entire period on appeal.  See Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has essentially held that, under 38 C.F.R. § 4.132 of 
the previous regulation, the three criteria in Diagnostic 
Code 9411 for a 100 percent rating for PTSD are each 
independent bases for granting the 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

After a careful review of the record, the Board concludes 
that there is an approximate balance of positive and negative 
evidence with regard to the issue of whether the veteran is 
entitled to an increased rating for PTSD.  As a result, the 
benefit of the doubt rule applies in favor of the veteran.  
The evidentiary record shows that the veteran filed his claim 
for increased compensation benefits on August 22, 1995; 
however, the RO's grant of the 50 percent evaluation was 
effective only from February 9, 1998.  

The Board is of the opinion that the evidence of record is in 
relative balance in terms of reflecting total disablement 
based on unemployability from August 22, 1995.  The Board 
therefore concludes that the veteran is entitled to a 100 
percent disability rating for his PTSD based on the previous 
regulations effective from the date of the claim for 
increased compensation benefits.  38 C.F.R. §§ 4.3 and 4.132, 
Diagnostic Code 9411 (1996); see Johnson, supra.  

Previous VA examinations from March 1996, September 1997, and 
September 1998 tended to conclude that the veteran was not 
unemployable as a result of his PTSD, assigning GAF ratings 
between 60 and 70.  It was generally noted that the veteran 
had stopped working full time in 1983 as a result of a mining 
injury.  

However, it has also been indicated in these examination 
reports that the veteran had a previous history of marginal 
employment, with numerous terminations due to conflicts with 
employers.  Such a history is supported by other evidence of 
record.  
One of the veteran's treating physicians, Dr. C.A.C. noted 
that he had been treating the veteran since January 1996 and 
concluded that he would not be able to return to the work 
place due to his physical and psychological impairments.  He 
elaborated in May 1997, attributing his concentration and 
memory problems to his PTSD.  

In December 1997, the SSA concluded that the veteran was 
disabled as a result of a severe psychological impairment at 
least since January 1996 based on an affective disorder and 
an anxiety disorder which included PTSD.  

The record has not clearly distinguished these impairments.  
In fact, the veteran's depressive symptoms have often been 
discussed in the context of his PTSD.  Thus, the Board is of 
the opinion that the symptoms attributed to an affective 
disorder cannot be adequately separated from the PTSD as they 
have often been discussed in concert with the PTSD.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  

On VA examination in September 1999, the examiner concluded 
that it would be impossible to conclude whether the veteran 
was employable if he were not suffering from his physical 
disabilities.  Nonetheless, the examiner concluded that the 
veteran had serious symptoms secondary to his PTSD and that 
his occupational and social functioning were considerably 
impaired as a result of his PTSD.  

In summary, while it is not entirely clear from the record as 
to the precise effect of PTSD on the veteran's employability, 
and there are some opinions indicating that it does not 
preclude him from employment, the Board is of the opinion 
that there is a substantial body of evidence supporting the 
conclusion that his PTSD has rendered him unemployable.  


As was stated above, the SSA concluded that the veteran was 
unemployable as a result of a severe psychological impairment 
since at least January 1996, and Dr. C.A.C. also concluded 
that the veteran would not be able to return to work as a 
result of, in part, his PTSD.  Finally, the September 1999 VA 
examiner concluded that the veteran had serious symptoms 
secondary to his PTSD and that his occupational and social 
functioning were considerably impaired as a result of his 
PTSD.  A GAF of 50 was assigned.  

In this regard, a GAF of 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Richard v. Brown, 9 Vet. App. 266 (1996) 
(emphasis added).  

Thus, giving the veteran the benefit of the doubt, the Board 
concludes that the veteran is unemployable as a result of his 
PTSD.  There is an approximate balance of positive and 
negative evidence, and, applying the benefit of the doubt 
rule, the Board finds that the previous criteria for an 
evaluation of 100 percent have been met, effective August 22, 
1995.  See Johnson, 7 Vet. App. at 97; 38 C.F.R. § 4.3.

The Board notes that as a 100 percent evaluation has been 
granted under the previous criteria effective prior to 
November 7, 1996, the Board need not explore the propriety of 
applying the amended criteria for rating psychiatric 
disorders effective November 7, 1996, as the issue is moot in 
light of the total grant under the previous criteria.  

In any event, there can be no retroactive application of the 
amended criteria prior to the effective date of such amended 
criteria.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
McCay v. Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 
1577 (Fed. Cir. 1997).


ORDER

Entitlement to a 100 percent rating for PTSD from August 22, 
1995 is granted, subject to the governing criteria applicable 
to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

